DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/18/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The rejections of claims 1-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims: none of the references either singularly or in combination teach or fairly suggest a method for controlling a system, the method comprising: selecting, a sheet holder from among a plurality of sheet holders of a printing apparatus; selecting, from among a plurality of sheet types, a sheet type to be registered in the selected sheet holder; receiving an adjusting instruction for adjusting a setting value regarding a printing process of an image on the sheet of the selected sheet type, in a state that the selected, sheet type is not registered for the 
Miyazaki’476 shows in paragraphs [0074], [0097] and Figure 10 setting changes to tray 1 in a user interface 80 where the updates are updated by pressing the register & ok button. Miyazaki’476 do not include all the detailed combined limitations included in the claim including a selecting, a sheet holder from among a plurality of sheet holders of a printing apparatus; selecting, from among a plurality of sheet types, a sheet type to be registered in the selected sheet holder; receiving an adjusting instruction for adjusting a setting value regarding a printing process of an image on the sheet of the selected sheet type, in a state that the selected, sheet type is not registered for the selected sheet holder; registering the selected sheet type for the selected sheet holder after the adjusting instruction are received; and receiving the setting value regarding the printing process of the image on the sheet of the selected sheet type after the adjusting instruction are received, therefore this claim is allowable.  
Miyazaki (US 2012/0120420 A1) shows in paragraph [0280] and Figures 26-29, show selecting a tray to display individual setting changing   
Sakuraba (US 2009/0135441 A1) shows in paragraph [0037] and Figures 3A-C user wishes to register new paper sheet information, the user operates the panel operating section 33, so that a paper-sheet information registering screen 40, for instance as shown in FIG. 3(a), is displayed on the display screen. In the paper-sheet information registering screen 40, the paper sheet information, such as a name of paper sheet, a basis weight, a kind of paper sheet, a paper color, presence or absence of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675